Citation Nr: 1706591	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  08-11 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, including as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from August 1971 to July 1975, to include service in Korea from April 1972 to April 1973.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

this matter was previously before the Board in November 2011 and March 2013, when it was remanded for further development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims. A review of the Virtual VA file reveals documents that are duplicative of those in VBMS, or irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  Diabetes mellitus is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

2.  The U.S. Army and Joint Services Record Research Center (JSRRC) found that the Veteran was not exposed to herbicidal agents during his service: in Korea, at Ft. Drum, New York, or at Ft. Benning, Georgia.  The U.S. Army and JSRRC cannot corroborate the Veteran's statements that he served in the Republic of Vietnam. 


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, including as due to herbicide exposure are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pellegrini v. Principi, 18 Vet. App. 112, 119 (2004.)  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's status and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters sent by the RO to the Veteran in December 2005, January 2006, and March 2006, prior to adjudication of the Veteran's claim, advised him of the evidence and information necessary to substantiate his claims for service connection.  Additional letters were sent to the Veteran in August 2009 and November 2011.  These letters also informed him of his and the VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letters advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date.  

With regard to the duty to assist, the Board notes that this duty includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3). The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records. 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).

The VA's duty to assist the Veteran has been satisfied. The Veteran's STRs, private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.  

The Veteran was afforded VA examinations for diabetes mellitus in May 2006 and January 2012.  The Board finds that the examinations are adequate to decide the issue of the Veteran's diabetes mellitus claim because they are predicated on interviews with the Veteran, review of the record, and physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran and a review of the medical records.  Moreover, the opinions offer clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). While the May 2006 exam failed to opine if a causal relationship exists between the Veteran's diabetes mellitus diagnosis and the Veteran's service, the January 2012 exam provided a well-reasoned medical explanation as to whether service connection exists.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations and opinions regarding the issue decided herein has been met.  

Finally, the Board finds that there was substantial compliance with the November 2011 and March 2013 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order. Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance rather than strict compliance with the terms of the remand that is required.  See D'Aries v. Peake, 22 Vet App. 97, 104 (2008)(finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The November 2011 and March 2013 remand orders required the RO to conduct additional development, to include researching whether the Veteran was exposed to Agent Orange and/or other herbicide agents at Ft. Drum and Ft. Benning.  In both instances, the RO contacted the National Personnel Records Center (NPRC), the Department of Defense (DOD), and the Joint Services Records Research Center (JSRRC) in regard to the Veteran's service and possible exposure.  The RO received responses from each request indicating that none of the agencies or departments were able to substantiate the Veteran's claim of Agent Orange and/or other herbicide agent exposure at his duty locations.  

The March 2013 remand order directed the RO to determine whether the Veteran was exposed to Agent Orange while stationed at Ft. Benning.  As the Veteran's service records show, he was stationed at Ft. Benning from approximately October 1973 until his discharge in July 1975.  However, in development of the remand order, the RO requested the JSRRC verify only the dates of September 19, 1974 to November 13, 1974.  As previously stated, the JSRRC was unable to substantiate the Veteran's assertion of exposure during the period as set forth by the RO.  While the RO did not request substantiation for any other time period that the Veteran served at Ft. Benning, the JSRRC did indicate that the only herbicide agent application that occurred near Ft. Benning was in 1964 when the Georgia Power Company and Tennessee Valley Authority, in collaboration with Fort Detrick, evaluated the effectiveness of several commercially available herbicides. See 2016/04/12 Administrative Decision.   Additionally, neither the DOD nor the NPRC substantiated the Veteran's exposure claim during his entire period of duty at Ft. Benning.  See 2015/07/31 Compensation Service email; see also 2014/06/02 Herbicide Response Correspondence.  Thus, while the JSRRC did not research the entirety of the Veteran's duty assignment at Ft. Benning, other actions taken by the RO indicate substantial compliance with the remand directive of determining whether the Veteran was exposed to Agent Orange while stationed at Ft. Benning.  Accordingly, the Board finds that there has been substantial compliance with the remand directives and therefore, no further remand is necessary.   See Stegall, 11 Vet. App. at 268; see also D'Aries, 22 Vet App. at 104.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury occurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.R.F. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if it manifests to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or during the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. §3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the case of a Veteran exposed to herbicides during service, service connection for certain diseases, including diabetes, will be presumed if they become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309e).  Effective February 24, 2011, VA amended its regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA added a new paragraph to 38 C.F.R. § 3.307 that provides that a Veteran who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DOD operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv); 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

As an initial matter, the Board notes that the Veteran does not allege, nor does the record reflect, that his diabetes mellitus is related to service on a direct basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.) The Veteran has submitted no evidence that proposes to provide a nexus between the currently diagnosed diabetes mellitus and service.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory.

With regard to service connection on a presumptive basis, the Board notes that the diagnosis of diabetes was made many years after service and as there are no symptoms of diabetes mellitus in service or for many years after, service connection based upon continuity of symptomatology does not apply. The Board notes that service treatment records are negative for any findings, complaints or treatment referable to diabetes mellitus.  In fact, the earliest lay or medical evidence of a diagnosis of diabetes mellitus derives from a treatment record from the Valdosta VA Medical Center indicating a diagnosis of new onset diabetes mellitus in April 2005.  See 2005/12/08 Medical Treatment Record p. 44.  While this evidence satisfies the first element of service connection, a current diagnosis, it does not show that the Veteran had symptoms or a diagnosis of diabetes in service.  Additionally, a VA Exam was conducted in January 2012 to determine the cause and etiology of the Veteran's diabetes mellitus.  See 2012/01/26 VA Examination. The examiner conducted a thorough in-person exam, as well as reviewed the Veteran's medical file and service records and determined that the Veteran's diabetes mellitus is not due to active military service.  See id. at p.25.; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).

Here, the Veteran asserts that service connection for diabetes mellitus is warranted based on the presumption that it is related to herbicide agent exposure coincident with his service in Vietnam, Korea, Ft. Drum, and/or Ft. Benning. 

Vietnam

The Veteran and the Veteran's sister contend that the Veteran served in the Republic of Vietnam; the Veteran's service records and research done by the NPRC do not substantiate this claim. See 2006/07/05 VA 21-3101.  Additionally, neither the Veteran nor his sister has provided any details as to the Veteran's claimed service in Vietnam beyond general assertions.  Lay statements as to the length of service in Vietnam have been inconsistent and specific duty stations or service dates have never been asserted.  The Board accords great probative weight to the evidence related in official service departments which show no service in the Republic of Vietnam.  Therefore, exposure to herbicide agents cannot be conceded.  

Korea

The Veteran served in Korea from April 1972 to April 1973 as a medic.  While the VA does extend a presumption of herbicide exposure to certain veterans who served in Korea between April 1968 and August 1971, the Veteran's service did not occur during this presumptive period.  Additionally, the Veteran generally contends that he was exposed to Agent Orange but does not provide any details or specificity as to when or how he was exposed.  Because the Veteran's service did not occur during a presumptive period, and as  the Veteran has not provided any details to substantiate exposure to Agent Orange, there is no presumption of herbicide exposure granted to the Veteran based on his service in Korea.  Again, the Board affords great probative weight to the official service department records, which showed no exposure to herbicide agents in Korea.

Ft. Drum

The Veteran served on a temporary duty assignment (TDY) at Ft. Drum from April 1974 to September 1974.  The Veteran contends that he was exposed to Agent Orange or some other chemical agent while at Ft. Drum.  Again, the Veteran generally asserts that he was exposed to chemical agents while at Ft. Drum, but provides no specificity as to when or how he may have been exposed.  While serving at Ft. Drum, the Veteran was an aircraft crew member aboard a medivac helicopter temporarily assigned to the 112th Air Ambulance Company.  Following additional development by the RO, the JSRRC determined that US Army historical records do not document the spraying, testing, transporting, storage, or usage of Agent Orange at Ft. Drum during the Veteran's service period.  See 2010/06/08 VA 21-3101.  The JSRRC reviewed the DOD listing of herbicide spray areas and test sites outside of the Republic of Vietnam and indicated that in 1959, thirteen drums of Agent Orange were sprayed on four-square miles at Ft. Drum.  Based on these findings, and without specific details of the Veteran's alleged exposure, presumption of herbicide agent exposure cannot be granted to the Veteran based on his TDY at Ft. Drum, as he served at that location some 15 years after herbicide agents were used there.

Ft. Benning

The Veteran served at Ft. Benning from approximately October 1973 to July 1975.  The Veteran generally asserts that he was exposed to Agent Orange or some other chemical agent while serving at Ft. Benning without providing any specificity as to how, why or when he believes he exposed.  While serving at Ft. Benning, the Veteran was a crew member aboard a medivac helicopter with the 498th Medical Company.  The RO further developed this claim, and the JSRRC determined that it was unable to verify or document the Veteran's exposure to Agent Orange or other tactical herbicides while stationed at Ft. Benning as previously stated.  See 2016/04/12 Administrative Decision.  The JSRRC did determine that herbicide spray tests were conducted in 1964 by the Georgia Power Company and the Tennessee Valley Authority in collaboration with Fort Detrick; however these tests did not occur while the Veteran was at Ft. Benning.  Neither the DOD nor the NPRC substantiated the Veteran's exposure claim during his entire period of duty at Ft. Benning.  See 2015/07/31 Compensation Service email; see also 2014/06/02 Herbicide Response Correspondence.  Again, the Board affords great probative weight to the official service department records, which showed no exposure to herbicide agents at Ft. Benning.  

To the extent that the Veteran contends that he was, in fact, exposed to herbicides in service, the Board notes that lay testimony is competent to establish facts that can be observed by the use of a person's five senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While a lay person may report that they witnessed liquids being sprayed, he is not competent to report that the liquid was Agent Orange or another chemical agent without more advanced and direct knowledge.

The Board has considered the Veteran's MOS, service personnel records, and the statements submitted in support of his claim, and yet, the evidence of record does not competently and credibly establish that his duties placed him in the Republic of Vietnam, nor has the Veteran identified or submitted any evidence that would corroborate or confirm that his duties placed him in the Republic of Vietnam. Additionally, there is no competent or credible evidence to establish that the Veteran was exposed to tactical or commercial herbicides while stationed in Korea, at Ft. Drum, and/or at Ft. Benning.  The Veteran has not identified or submitted any evidence that would corroborate or confirm that his duties at any of his duty stations exposed him to herbicide agents.   

Therefore, the evidence of record does not establish that the Veteran was exposed to tactical or commercial herbicide agents while in service, and thus, he is not entitled to any presumption that would result from such exposure.  As the Veteran is not shown to have been exposed to herbicide agents during service, entitlement to service connection for the diabetes mellitus, including as due to herbicide exposure is not warranted in this case.  

For the foregoing reasons, the Board finds that the claim of service connection for diabetes mellitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; See Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for diabetes mellitus, including as due to herbicide exposure is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


